     Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                17-cv-01789 (DLC)
SECURITIES AND EXCHANGE COMMISSION,

                           Plaintiff,

                v.

LEK SECURITIES CORPORATION, SAMUEL LEK,
VALI MANAGEMENT PARTNERS d/b/a AVALON
FA LTD, NATHAN FAYYER, and SERGEY
PUSTELNIK a/k/a/ SERGE PUSTELNIK,

                           Defendants.

            DEFENDANTS LEK SECURITIES CORPORATION
         AND SAMUEL LEK’S REPLY MEMORANDUM OF LAW IN
      SUPPORT OF THEIR MOTION FOR PARTIAL RECONSIDERATION

                                   Steve M. Dollar
                                   David B. Schwartz
                                   NORTON ROSE FULBRIGHT US LLP
                                   1301 Avenue of the Americas
                                   New York, New York 10019
                                   Tel.: (212) 318-3000
                                   Fax: (212) 318-3400
                                   steve.dollar@nortonrosefulbright.com
                                   david.schwartz@nortonrosefulbright.com

                                   Kevin J. Harnisch (pro hac vice)
                                   799 9th Street NW, Suite 1000
                                   Washington, District of Columbia 20001
                                   Tel.: (202) 662-4520
                                   Fax: (202) 662-4643
                                   kevin.harnisch@nortonrosefulbright.com

                                   Ronald D. Smith (pro hac vice)
                                   2200 Ross Avenue, Suite 3600
                                   Dallas, Texas 75201
                                   Tel.: (214) 855-8000
                                   Fax: (214) 855-8200
                                   ron.smith@nortonrosefulbright.com

                                   Attorneys for Defendants
                                   Lek Securities Corporation and Samuel Lek
            Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 2 of 14



                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .................................................................................................... 1
ARGUMENT .................................................................................................................................. 1
          I.         THE COURT SHOULD RECONSIDER ITS EXCLUSION OF
                     PORTIONS OF GRIGOLETTO’S TESTIMONY ................................................. 1
                     A.   Grigoletto Should be Allowed to Testify Regarding Example
                          Trading Data. .............................................................................................. 1
                     B.   Grigoletto Should be Allowed to Testify More Fully Regarding the
                          Cross-Market Trading. ................................................................................ 3
          II.        THE COURT SHOULD RECONSIDER ITS EXCLUSION OF
                     PORTIONS OF ROSS’ TESTIMONY .................................................................. 5
                     A.   Ross Performed Certain Additional Calculations That Are Within
                          the Expertise the Court Found He Possessed. ............................................. 5
                     B.   Upon Consideration of All Available Facts, Ross is Qualified to
                          Render His Proffered Opinions................................................................... 7
                     C.   Ross Should Be Allowed to Testify Based Upon His Testing of
                          Hendershott’s Analysis Against the Whole of Avalon’s Trade
                          Data. ............................................................................................................ 8
                     D.   Ross Should Be Allowed to Testify Regarding His Evaluation of
                          Hendershott and Pearson’s Results Against Their Descriptions of
                          the Strategies. .............................................................................................. 9
                     E.   Ross Should Be Allowed to Testify Regarding an Obvious
                          Alternative Explanation for the Cross-Market Trading. ........................... 10
CONCLUSION ............................................................................................................................. 10




                                                                   -i-
           Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 3 of 14



                                             TABLE OF AUTHORITIES

                                                                                                                           Page(s)

Cases

Barbaro v. United States ex rel. Fed. Bureau of Prisons FCI Otisville,
      No. 05-cv-6998, 2006 WL 3161647 (S.D.N.Y. Oct. 30, 2006) (Cote, J.) .......................1, 9

Bd. of Trade of City of Chicago v. S.E.C.,
        187 F.3d 713 (7th Cir. 1999) ...............................................................................................8

CFTC v. Moncada,
      No. 12 Civ. 8791, 2014 WL 2945793 (S.D.N.Y. June 30, 2014) ........................................5

Elliott v. Commodity Futures Trading Comm’n,
         202 F.3d 926 (7th Cir. 2000) ...............................................................................................8

Highland Capital Mgmt., L.P. v. Schneider,
      551 F. Supp. 2d 173 (S.D.N.Y. 2008)..................................................................................5

Markowski v. S.E.C.,
      274 F.3d 525 (D.C. Cir. 2001) .............................................................................................8

S.E.C. v. Masri,
        523 F. Supp. 2d 361 (S.D.N.Y. 2007)..................................................................................8

In re Zyprexa Prods. Liab. Litig,
        489 F. Supp. 2d 230 (E.D.N.Y. 2007) .................................................................................8




                                                                - ii -
        Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 4 of 14



       Defendants Lek Securities Corporation (“LSC”) and Samuel Lek (together, the “Lek

Defendants”) respectfully submit this Reply Memorandum of Law in Support of their Motion for

Partial Reconsideration of the Court’s Opinion and Order entered March 14, 2019 (the “Opinion”

or “Op.”) excluding in part the testimony and opinions of Alan Grigoletto and David J. Ross.

                                PRELIMINARY STATEMENT

       The Lek Defendants brought their motion for partial reconsideration to request that the

Court review certain key facts and issues contained in the voluminous briefings that were before

it when it excluded portions of Grigoletto and Ross’ testimony. A motion for reconsideration is

precisely the vehicle to raise issues that the Court did not address in its original opinion. See,

e.g., Barbaro v. United States ex rel. Fed. Bureau of Prisons FCI Otisville, No. 05-cv-6998,

2006 WL 3161647, at *2 (S.D.N.Y. Oct. 30, 2006) (Cote, J.). In its Opposition (“Pl. Br.”), the

SEC does not dispute that certain facts and issues were incorrectly recited in or omitted from the

Opinion. The record supports the motion for reconsideration and that the Court’s Opinion would

result in manifest injustice in this case.   More fundamentally, the SEC cannot make any

argument why the Court would be outside of its discretion in reconsidering its own Opinion on

any basis with respect to the issues raised in the motion.       Based on the facts and issues

highlighted in the motion, the Lek Defendants request that the Court reconsider its previous

ruling and grant the relief requested.

                                         ARGUMENT

I.     THE COURT SHOULD RECONSIDER ITS EXCLUSION OF PORTIONS OF
       GRIGOLETTO’S TESTIMONY

       A.      Grigoletto Should be Allowed to Testify Regarding Example Trading Data.

       The SEC does not dispute that Grigoletto used CAB trading data to illustrate and explain

what he opines are the limitations of Hendershott’s methodology—namely that Hendershott’s
           Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 5 of 14



opinion “lack[s] context and do[es] not incorporate important information” because it fails to

consider “Avalon’s trading in the context of other traders’ activities in the full limit order book.”

(Dkt. No. 254-1 (“Grigoletto Rpt.”) ¶¶ 49, 51.) The SEC does not dispute that the Court is

allowing Hendershott to testify regarding examples of trading to explain his own methodology.

(See Op. at 74 (“Hendershott may have found these eight examples of assistance in explaining

his methodology.”).) Nor does the SEC offer any argument that allowing such testimony from

the SEC’s experts, but not Grigoletto, would not be manifestly unjust or that Grigoletto would

somehow be unqualified to explain the trading he reviewed to a jury.

           Instead, the SEC wrongly asserts that Grigoletto also offered opinions as to all of

Avalon’s trading in all the Layering Loops based upon his review of the CAB data. (Pl. Br.

at 7-8.)     Indeed, the SEC concedes that, in his report, Grigoletto explicitly limited his

conclusions from his analysis of CAB data to the specific trading in CAB he reviewed. (See id.

at 5 (citing Grigoletto Rpt. ¶¶ 52-53).) The SEC attempts to reconcile these inconsistencies in its

position by claiming that these limited opinions were somehow expanded by general statements

at Grigoletto’s deposition about the entirety of what he did to form the opinions reflected his

report. (See id. at 5, 7.) No matter how fiercely the SEC argues the point, Grigoletto did not

testify that he extrapolated from the CAB data to form opinions as to all the Layering Loops;

rather, he pointed to multiple sources of information. 1

           Even if Grigoletto had offered a global opinion on all the Layering Loops based upon the

CAB trading, he would have done so in addition to his use of the CAB examples to illustrate and


1
    The SEC cites two passages from Grigoletto’s deposition. (See Pl. Br. at 5, 7.) The first is in an 11-page
    string of testimony about all he considered and did to come to the conclusions in the entirety of his report.
    (See Dkt. No. 254-10 (“Grigoletto Dep. Tr.”) at 74-83.) On the more narrow question of how he was able
    to opine that “Avalon’s purported non-bona fide orders were actually consistent with the goal for trades to
    be executed,” Grigoletto specifically testified that his conclusions were based on his “review[] of Ross’
    reports” and “[his] own experience” in addition to his review of the CAB data. (Id. at 192-3.)



                                                       -2-
         Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 6 of 14



explain the limitations of Hendershott’s methodology. The SEC offers no reason why both

opinions should have been excluded. If the Court fears that Grigoletto may offer unsupported

global opinions based on CAB trading (which he will not do), the Court can simply limit his

testimony accordingly. Having conceded that Grigoletto does offer CAB specific opinions (see

id. at 5), the SEC offers no reason why these opinions must be excluded along with whatever

purported global opinions he offers. 2

        Grigoletto’s observations concerning context are particularly important as they provide a

fuller picture of how the order book looked in total, a key point for a case brought against the

Lek Defendants, who indisputably entered no trades themselves.                        Each of Hendershott’s

examples only review the trades of a single Avalon trader and will leave the jury with an overly

narrow and incomplete picture of what the allegedly wrongful trading activity looked like. To

prevent manifest injustice and provide the jury with a fuller understanding of trading in this case,

the Lek Defendants request that the Court reconsider its exclusion of Grigoletto’s testimony

concerning CAB data.

        B.       Grigoletto Should be Allowed to Testify More Fully Regarding the Cross-
                 Market Trading.

        The SEC does not dispute that the Court correctly found that Grigoletto’s “thirty-seven

years of experience in the securities industry” qualified him “to provide his opinions on the

2
    The SEC also inexplicably asserts that “the Lek Defendants chose not to directly address the SEC’s
    argument that Grigoletto was offering global opinions about whether Avalon engaged in layering based
    upon his review of CAB stock” in briefing on the Grigoletto Daubert motion (Pl. Opp. at 7), while
    simultaneously citing language from the Lek Defendants’ Opposition Brief contradicting their assertion
    (see id. at 6, n.5 (“The Commission cannot seriously maintain that it should be able to proffer expert
    analysis of specific examples while arguing that Grigoletto should not be able to criticize an example the
    that Commission put front and center in its own Complaint.”) (citing ECF No. 289, at 23).) The Lek
    Defendants have always taken the position that “CAB was an example on which [Grigoletto] concentrated
    his examination” (Dkt. No. 289 (“Lek Grigoletto Opp. Brief”) at 22) rather than a basis on which he
    reached conclusions about the nature and characteristics of every Layering Loop. Moreover, the SEC
    acknowledges that it only explicitly argued that Grigoletto had improperly “extrapolate[d] to the remaining
    675,504 Layering Loops” from the CAB data in its reply brief, to which the Lek Defendants had no
    opportunity to respond. (See Pl. Opp. at 5.)



                                                       -3-
        Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 7 of 14



functioning of the U.S. securities markets and in particular options trading” (Op. at 63) and that

Pearson has no comparable experience. The SEC merely asserts, contrary to the actual record,

that Grigoletto “does not explain how his experience permitted him to reach” his opinions

regarding Pearson’s report. (Pl. Br. at 9.) Grigoletto explained how he reached his opinions.

(See Defs. Br. at 4-5 (citing Grigoletto Rpt. ¶¶ 55-63).) For example, Pearson’s report contains

an opinion that the stock trades were too large to be testing liquidity. (See Dkt. No. 244-5

(“Pearson Rpt.”) ¶ 96.) Grigoletto disagreed with this conclusion, because, as he explained, he

had first-hand experience as a trader “sending larger orders [to test liquidity because larger

orders] will more likely reveal where buyers and sells are.” (Grigoletto’s Rpt. ¶ 62.)

       Pearson also opined that it was “not credible” that the stock trades were being used to test

liquidity because buying stock “is not the best or most natural way to discover how the stock

market would respond to sales by option market makers. The best way to discover[] how the

market would respond to sales is by selling stock.” (See Pearson Rpt. ¶¶ 97.) Grigoletto again

disagreed with Pearson’s conclusions and explained:

               In my experience, traders can use small or large orders in either
               direction to test liquidity. A trader who has a forecast that the
               stock is going lower might not wish to show his intent by entering
               sell orders immediately. The trader instead may enter buy orders
               to gauge the strength of the selling interest. For instance, if the
               trader is filled below the ask price, it may indicate aggressive
               selling pressure and the trader, therefore, needs to then sell the
               long shares acquired and aggressively sell stock or use options to
               go short the security. Conversely, if a trader whose original intent
               was to go short was to discover that his buy orders were not being
               filled even at the ask price, the trader might reverse and go long in
               the security. Also, the manner in which Avalon traded (e.g.
               establishing a long equity position and then purchasing puts)
               provided a partial hedge if Avalon’s information concerning
               liquidity turned out to be incorrect.

(Grigoletto’s Rpt. ¶ 63.) Grigoletto’s explanations are, in fact, just as detailed as Pearson’s and,

unlike Pearson’s claims, are supported by actual experience trading. Grigoletto’s criticism of


                                               -4-
        Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 8 of 14



Pearson’s conclusions based on Grigoletto’s experiences as a trader is appropriate expert

testimony “about whether traders routinely evaluate the market,” “how they go about doing so,”

and “what sort of market evaluation an experienced trader can perform.” See CFTC v. Moncada,

No. 12 Civ. 8791, 2014 WL 2945793, at *5 (S.D.N.Y. June 30, 2014). The SEC cannot explain

how it would be fair to let Pearson, a non-trader, testify about how traders would test liquidity

without allowing Grigoletto to rebut his assertions.

       As for Grigoletto’s analysis of and reliance on the Citadel complaint, the SEC apparently

disagrees with the Court’s finding that “[t]his portion of Grigoletto’s report is irrelevant” (Op.

at 68), as it admits that it may seek to have a Citadel representative testify about its complaint at

trial (Pl. Br. at 10). Grigoletto’s analysis of the Citadel complaint directly rebuts Pearson’s

assertions in his but-for analysis that Avalon purportedly entered into the stock trades to move

stock prices and make the options trades profitable (see Pearson Rpt. ¶¶ 65-67) because the

options trading described in the Citadel complaint was extremely profitable absent any allegation

of improper manipulation of stock prices (see Grigoletto Rpt. ¶¶ 55-58). The SEC instead argues

that Grigoletto’s testimony would provide no benefit to the jury (see Pl. Br. at 10), but “expert

testimony to assist the trier of fact in understanding trading patterns . . . and complicated terms

and concepts inherent in the practice of the security industry” are regularly admitted. Highland

Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 178 (S.D.N.Y. 2008).                The Lek

Defendants request the Court reconsider its partial exclusion of Grigoletto’s testimony.

II.    THE COURT SHOULD RECONSIDER ITS EXCLUSION OF PORTIONS OF
       ROSS’ TESTIMONY

       A.      Ross Performed Certain Additional Calculations That Are Within the
               Expertise the Court Found He Possessed.

       The SEC does not argue that Ross is unqualified to perform the three calculations the Lek

Defendants ask the Court to reconsider, but wrongly asserts that the calculations are “intended to


                                                -5-
         Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 9 of 14



support an opinion that Ross is unqualified to offer, and each rests upon a flawed premise and is

thus unreliable and misleading.” (Pl. Br. at 12.)

        The SEC erroneously conflates facts with opinions and arguments, asserting that the

Court’s rulings that certain of Ross’ proffered opinions rest on incorrect assumptions (Pl. Br.

at 12) or that Hendershott’s methodology is not inadmissible based solely on being inconsistent

with FINRA’s Report Cards (id. at 13) mean that the unaddressed calculations must be excluded.

But the numbers yielded by Ross’ calculations and categorization of Avalon’s trading based on

Hendershott’s criteria are indisputably correct and include no assumptions. 3                       So, too, is a

straightforward comparison of Hendershott’s Layering Loops with the trading identified in the

FINRA Report Cards, which can assist a jury in evaluating Hendershott’s criteria even if the

comparison alone would not justify exclusion of Hendershott’s opinions.

        The SEC provides no argument for why Ross’ presentation of these neutral calculations

are not akin to the testimony of a summary witness. (See Defs. Br. at 8.) The SEC also asserts

these calculations should be tied to another expert’s testimony because the Court found “Ross is

otherwise unqualified to offer opinions about layering and the Cross-Market Strategy” (Pl. Br.

at 13), but these straightforward calculations simply do not require any expertise with respect to

layering or cross-market manipulation. The Lek Defendants request that the Court allow Ross to

testify about these calculations that he is qualified to perform and to which “the jury may weigh

their relevance.” (Op. at 62.)



3
    The SEC wrongly asserts that Ross’ calculations are equivalent to the Hendershott’s calculation of the total
    trading volume in billions of shares (see Pl. Br. at 13, n.9), but as explained in the Lek Defendants’ moving
    brief, Ross’ disaggregation of the total data is much more comprehensive including, for each category of
    trading based on Hendershott’s criteria, (i) the number of Loops, (ii) number of Loud-Side and Quiet-Side
    orders, (iii) the number of shares executed on the Loud-Side and Quiet-Side, and (iv) calculated
    comparisons between them (see Defs. Br. at 7). Neither Hendershott nor Pearson has proffered these
    calculations.



                                                       -6-
        Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 10 of 14



        B.       Upon Consideration of All Available Facts, Ross is Qualified to Render His
                 Proffered Opinions.

        The Lek Defendants requested that the Court reconsider its finding that Ross is not

qualified to testify regarding the results of his layering and cross-market analysis because, in

part, the Opinion stated that he “has not published any work that involved a statistical analysis of

trading data.” (Defs. Br. at 8-10 (quoting Op. at 49).) The SEC does not dispute that Ross’

articles “involve statistical analysis of trading data” 4 and concedes that “Ross may be perfectly

competent at analyzing trading data,” but now claims that “the real problem with Ross’s

qualifications [is] his lack of relevant expertise in market manipulation, market microstructure,

and the trading practices at issue here.” (Pl. Br. at 15.) 5

        However, as the Lek Defendants stated in their Opposition, some of “Ross’ articles

analyze various aspects of trading and market microstructure” (Dkt. No. 292 (“Lek Ross Opp.

Brief”) at 12), including one of the same articles that includes statistical analysis of trading data.

See Sanford J Grossman, Merton H. Miller, Kenneth R. Cone, Daniel R. Fischel & David J.

Ross, Clustering and Competition in Asset Markets, 40 J. LAW & ECON. 23, 27 (April 1997)

(discussing, among other things, the informational and transactional roles of quotes in securities

markets, which are precisely the subjects of Ross’s testimony in this case); see also id. at 24, 29-

39 (analyzing the “market structure” of four stock markets, as well as the markets for several

other types of assets).
4
    The SEC attempts to marginalize the articles’ import because the articles were published “between 13 and
    23 years ago.” (Pl. Br. at 15.) This criticism is irrelevant and particularly misplaced as the Court itself has
    relied on contemporary (and older) publications in its own opinions. (See, e.g., Opinion and Order entered
    August 25, 2017 (denying the Lek Defendants’ motion to dismiss) at 22 (citing Lewis D. Lowenfels,
    Sections 9(a)(1) and 9(a)(2) of the Securities Exchange Act of 1934: An Analysis of Two Important Anti-
    Manipulative Provisions Under the Federal Securities Laws, 85 NW. U. L. Rev. 698, 707-08 (1991)).
5
    The SEC also argues that the Lek Defendants should have more plainly stated in its Opposition to the Ross
    Daubert motion that Ross’ published articles do include statistical analysis of trading data, but the SEC
    never made such an argument in its moving brief, merely asserting that Ross could not recount which
    articles included such analysis from memory. (See Defs. Br. at 9.) In any event the Lek Defendants
    referenced the articles in its response to the Daubert motion. (Lek Ross Opp. Brief at 12.)



                                                        -7-
       Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 11 of 14



       In addition, an article by Ross submitted with the SEC’s Daubert motion specifically

concerns market manipulation, market microstructure, and the types of trading practices at issue

in this case. (Dkt. No. 244-14, Daniel R. Fischel & David J. Ross, Should the Law Prohibit

“Manipulation” in Financial Markets?, 105 Harv. L. Rev. 503, 513-519, 521 (1991) (discussing

“the relationship between trading and price movements,” its “relevance to manipulation,” the

“information hypothesis,” how the “existence of a bid-ask spread necessarily results in a

relationship between trading and price” changes that occur as orders arrive, and how to analyze

manipulation schemes involving the placement of “successive bids at higher prices.”) While the

SEC attempts to paint Mr. Ross with a broad brush, the SEC failed to direct the Court’s attention

to the many cases in which courts have cited to Mr. Ross’ article approvingly, showing that he

has valuable insights to offer with respect to market microstructure and manipulation that have

been considered by multiple federal courts. See, e.g. S.E.C. v. Masri, 523 F. Supp. 2d 361, 367-

68 (S.D.N.Y. 2007); Markowski v. S.E.C., 274 F.3d 525, 528 (D.C. Cir. 2001); Elliott v.

Commodity Futures Trading Comm’n, 202 F.3d 926, 942 (7th Cir. 2000) (Easterbrook, J.

dissenting); Bd. of Trade of City of Chicago v. S.E.C., 187 F.3d 713, 725 (7th Cir. 1999).

       Ross’ publication history (along with his years of experience in financial economics,

testimony in dozens of relevant cases, and extensive consulting history) is more than enough to

meet the “liberal” standard of for qualifying an expert witness. In re Zyprexa Prods. Liab. Litig,

489 F. Supp. 2d 230, 282 (E.D.N.Y. 2007).           The Lek Defendants request that the Court

reconsider its finding regarding Ross’ qualifications.

       C.      Ross Should Be Allowed to Testify Based Upon His Testing of Hendershott’s
               Analysis Against the Whole of Avalon’s Trade Data.

       The Lek Defendants requested that the Court reconsider its exclusion of Ross’ evaluation

of Hendershott’s analysis utilizing the entirety of Avalon’s trading because the Court did not



                                               -8-
        Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 12 of 14



address Hendershott’s use of Avalon’s Non-Layering Loops as a yardstick for non-manipulative

trading in his reports when concluding that Ross had rested his analysis on a false assumption.

(Defs. Br. at 10-11.) The SEC does not dispute Hendershott’s use of the Non-Layering Loops in

that manner, but instead argues that this issue was previously raised in the Lek Defendants’

Opposition. (See Pl. Br. at 12.) That is precisely why the Lek Defendants have moved for

reconsideration: an issue that the Court may have overlooked may change the Court’s

determination. See, e.g., Barbaro, 2006 WL 3161647, at *2. 6

        D.       Ross Should Be Allowed to Testify Regarding His Evaluation of Hendershott
                 and Pearson’s Results Against Their Descriptions of the Strategies.

        The Court excluded portions of Ross’ testimony because it held that he examined

inconsistencies between the identified Layering Loops and Cross-Market Loops and “example[s]

of . . . activity that the SEC used in its complaint.” (Op. at 53-54 (layering); see also id. at 61-62

(cross-market).) The Lek Defendants requested that the Court reconsider this exclusion because

the Complaint’s descriptions of layering and cross-market manipulation are effectively the same

as the ones defined by Hendershott and Pearson in their reports. (See Defs. Br. at 12.) The SEC

does not and cannot dispute that these descriptions are nearly identical. The SEC instead argues

that, in comparing the Layering Loops and Cross-Market Loops with Hendershott and Pearson’s

own descriptions of layering and cross-market manipulation, “Ross implicitly offers a definition

of what behavior is layering, and what is not.” (Pl. Br. at 17.) This is simply not true. Ross

compares the trading in the Layering Loops and Cross-Market Loops with Hendershott and

Pearson’s descriptions of the purported manipulative strategies and does not argue about whether


6
    The Lek Defendants also argued that whatever deficiencies there may be in Ross’ assumption, they do not
    meet the high standard for exclusion. (See Defs. Br. at 11; Op. at 39 (expert testimony should be excluded
    “if it is speculative or conjectural or based on assumptions that are so unrealistic and contradictory as to
    suggest bad faith.”) (emphasis added) (citation omitted).) The SEC argues that this is “hardly a resounding
    endorsement,” but offer no argument that the Ross’ assumption met this high standard. (Pl. Br. at 16.)



                                                       -9-
       Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 13 of 14



they are right or wrong. (See Defs. Br. at 12-13.) No expertise in layering or the cross-market

strategy was required.

       E.      Ross Should Be Allowed to Testify Regarding an Obvious Alternative
               Explanation for the Cross-Market Trading.

       The Lek Defendants requested that the Court reconsider its exclusion of Ross’ testimony

regarding alternative explanations of Avalon’s trading in options and equities because the Court

may have overlooked the academic study cited by Ross in support of this “obvious alternative

cause” for trading patterns identified by Pearson. (Defs. Br. at 13-14.) That study, which the

SEC failed to address in its Opposition or any of its earlier briefing—states plainly that

“[t]oday’s financial markets are characterized by an almost continuous flow of ‘news.’ Every

quote update or trade in one asset (e.g., a stock index futures or an exchange-traded fund) is a

source of information for pricing other assets.” (Dkt. No. 244-8 (“Ross Cross-Market Rpt.”)

¶ 34 (quoting Thierry Foucault, Johan Hombert & Ioanid Rosu, “News Trading and Speed,” 71

J. of Fin. 335, 335-36 (2016) (emphasis added).) Despite the SEC’s unsupported assertions to

the contrary, this alternative hypothesis explains Pearson’s return reversal findings (showing that

the price change was based primarily on factors other than Avalon’s trading). (Id. ¶¶ 31-34.)

Rather than address these arguments, the SEC merely asserts that the Lek Defendants “do not

offer . . . any new evidence or caselaw” justifying reconsideration. (Pl. Br. at 18.)

                                         CONCLUSION

       For the foregoing reasons, the Lek Defendants respectfully request that the Court grant

their Motion for Partial Reconsideration.




                                               - 10 -
      Case 1:17-cv-01789-DLC Document 363 Filed 04/19/19 Page 14 of 14



Dated: New York, New York            NORTON ROSE FULBRIGHT US LLP
       April 19, 2019
                                     By: /s/ Steve M. Dollar
                                           Steve M. Dollar
                                           David B. Schwartz
                                     1301 Avenue of the Americas
                                     New York, New York 10019
                                     Tel.: (212) 318-3000
                                     Fax: (212) 318-3400
                                     steve.dollar@nortonrosefulbright.com
                                     david.schwartz@nortonrosefulbright.com

                                     Kevin J. Harnisch (pro hac vice)
                                     799 9th Street NW, Suite 1000
                                     Washington, District of Columbia 20001-4501
                                     Tel.: (202) 662-4520
                                     Fax: (202) 662-4643
                                     kevin.harnisch@nortonrosefulbright.com

                                     Ronald D. Smith (pro hac vice)
                                     2200 Ross Avenue, Suite 3600
                                     Dallas, Texas 75201
                                     Tel.: (214) 855-8000
                                     Fax: (214) 855-8200
                                     ron.smith@nortonrosefulbright.com

                                     Attorneys for Defendants Lek Securities
                                     Corporation and Samuel Lek




                                   - 11 -
